UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:June 16, 2010 Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 NEXTERA ENERGY, INC. 59-2449419 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 - REGULATION FD Item 7.01Regulation FD Disclosure NextEra Energy, Inc. has prepared a statement regarding an anonymous letter it received on June16, 2010.A copy of the statement is attached as Exhibit 99, which is incorporated herein by reference. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d)Exhibits. The following exhibit is being furnished pursuant to Item 7.01 herein. Exhibit Number Description 99 Statement regarding anonymous letter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEXTERA ENERGY, INC. (Registrant) Date:June 17, 2010 CHARLES E. SIEVING Charles E. Sieving Executive Vice President & General Counsel 2
